DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 9, 10, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker US 2004/0255513.
Regarding claim 1, Becker discloses a floating wetland structure including a plurality of floating connected modules (Becker, Figure 6), each module having a frame (28) that is at least partially hollow to provide buoyancy to the module and a support structure (24, 26) adapted to support a plurality of containers for growing plants in the wetland, wherein each module includes an opening to allow ingress of fluid into the frame to enable buoyancy of the module to be regulated (Becker, ¶0033).
Regarding claim 2, Becker further discloses the frame of each module is an outer frame and the support structure is an inner support structure within the outer frame (Becker, Figure 1A).
Regarding claim 4, Becker further discloses the frame of each module includes a plurality of hollow beams (Becker, Figure 2B).
Regarding claim 6, Becker further discloses the plurality of hollow beams integrally form the frame (Becker, Figure 1A).
Regarding claim 9, Becker further discloses the support structure and frame are integrally formed (Becker, Figure 1A).
Regarding claim 10, Becker further discloses the support structure is at least partially hollow (Becker, Figure 2B).
Regarding claim 16, Becker further discloses including one or more platforms (24) adapted to be supportable by the support structure.
Regarding claim 17, Becker discloses a module for a floating wetland structure including a frame (28) that is at least partially hollow to provide buoyancy to the module and a support structure (24, 26) adapted to support a plurality of containers (Becker, Figure 6) for growing plants in the wetland, wherein the module includes an opening to allow ingress of fluid into the frame to enable buoyancy of the module to be regulated (Becker, ¶0033).
Regarding claim 18, the frame includes a plurality of hollow beams (Becker, Figure 1A).

Claim(s) 1, 2, 9, 12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashimoto EP 1955386.
Regarding claim 1, Hashimoto discloses a floating wetland structure including a plurality of floating connected modules (Hashimoto, ¶0014), each module having a frame (2) that is at least partially hollow to provide buoyancy to the module and a support structure (1) adapted to support a plurality of containers for growing plants in the wetland, wherein each module includes an opening to allow ingress of fluid into the frame to enable buoyancy of the module to be regulated (Hashimoto, ¶0038).

Regarding claim 2, Hashimoto further discloses the frame of each module is an outer frame and the support structure is an inner support structure within the outer frame (Hashimoto,  Figure 5).
Regarding claim 9, Hashimoto further discloses the support structure and frame are integrally formed (Hashimoto, Figure 5)
Regarding claim 12, Hashimoto further discloses each module is constructed from UV stabilized high or low-density polyethylene (HDPE, LDPE) (Hashimoto, ¶0042).
Regarding claim 15, Hashimoto further discloses further including a plurality of containers (3) for growing plants in the wetland.
Regarding claim 17, Hashimoto discloses a module for a floating (Hashimoto, ¶0014) wetland structure including a frame (2) that is at least partially hollow to provide buoyancy to the module and a support structure (1) adapted to support a plurality of containers (3) for growing plants in the wetland, wherein the module includes an opening to allow ingress of fluid into the frame to enable buoyancy of the module to be regulated (Hashimoto, ¶0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker US 2004/0255513 in view of Quinta Cortinas US 2015/0144068.
Regarding claim 12, Becker discloses the device of claim 1 but does not disclose each module being constructed from high density polyethylene. Quinta Cortinas teaches a wetland structure constructed from high density polyethylene (Quinta Cortinas, ¶0003). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Becker so that it was made of high density polyethylene as to ensure the module was constructed from a strong, resilient, buoyant material.

Allowable Subject Matter
Claims 5, 7, 8, 11, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTEN C HAYES/Primary Examiner, Art Unit 3642